

SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is by and
between Enderson Guimarães (“Executive”) and Laureate Education, Inc. (the
“Company”).
WHEREAS, Executive is employed by the Company pursuant to an offer letter dated
June 15, 2015 (the “Offer Letter”);
WHEREAS, Executive’s service as President and Chief Operating Officer of the
Company terminated as of March 23, 2017;
WHEREAS, the Company is offering to continue to employ Executive to provide
transition services until June 30, 2017 or such earlier or later date as the
Company may determine (the effective date Executive’s employment terminates
shall be referred to as the “Separation Date”); and
WHEREAS, the parties desire and intend to fully settle, release, and resolve any
and all claims arising out of or relating in any way to Executive’s employment
or termination of employment with the Company, on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the releases, promises, covenants,
understandings, obligations, and agreements contained herein, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
1.Separation from Employment.
(a)Separation Date; Resignations. Effective as of the Separation Date,
Executive’s employment with the Company will terminate and Executive will resign
as an officer of the Company and as an officer and/or director, as applicable,
of all of its affiliated entities. Following the Separation Date, Executive
shall have no role or relationship with the Company. The Company will provide
Executive with his regular base salary (but, except as provided in Section 2,
not bonus) and payment for any unused vacation accrued through the Separation
Date. The Company will also reimburse Executive for reasonable business expenses
incurred prior to the Separation Date, pursuant to the Company’s expense
reimbursement policy.
(b)Benefits. If Executive is currently participating in the Company’s group
health and welfare benefit plan, Executive’s participation as an employee will
end on the Separation Date. After that, to the extent provided by the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), Executive
will be eligible to continue his group health coverage at his own expense.
Executive will receive a separate notice explaining his right to continuation of
his group health coverage under COBRA.
(c)Bonus. The Company will pay to Executive the following bonuses, which are
accrued but unpaid as of the date hereof, at the same time that the Company pays
bonuses to its other executives: (i) $1,245,192 earned for 2016 performance
under the 2016 Annual Incentive Plan; and (ii) $1,000,000 earned for 2016
performance under the 2015 - 2017 Laureate Executive Cash Long Term Bonus Plan,
both subject to applicable tax withholding.


1    



--------------------------------------------------------------------------------




2.Separation Benefits. Provided Executive executes, does not revoke, and
complies with this Agreement, and enters into, does not revoke, and complies
with a General Release of Claims in a form satisfactory to the Company effective
as of the Separation Date or within 28 days of the Separation Date (the “Second
Release”), the Company will provide Executive with the following payments and
benefits to which he was not otherwise entitled (the “Separation Benefits”):
(a)    A separation payment equal to $2,083,837 (which is the sum of Executive’s
current base salary of $906,016 and target bonus of $1,177,821), less applicable
taxes and withholdings, payable in a single lump sum through the Company’s
payroll, no later than the second payroll period following the Effective Date as
set forth in the Second Release; and
(b)    The Company’s grant to Executive of 62,500 Restricted Stock Units
(“RSUs”) on September 29, 2015, and the grant of 10,937 RSUs on
December 16, 2015, pursuant to the 2013 Long-Term Incentive Plan (the “Plan”),
which are currently unvested, will become fully vested upon the Separation Date,
such that a total of 73,437 RSUs will become vested upon the Separation Date.
The vested RSUs will be settled by the delivery of the Company’s Class B Shares
(the “Shares”) to Executive on or within 60 days after the Separation Date.
3.Equity. The following summarizes the effect of Executive’s termination of
employment pursuant to this Agreement on Executive’s remaining equity
compensation grants under the Plan:
(a)    Performance Share Units. Of the 174,392 Performance Share Units (“PSUs”)
granted to Executive on September 29, 2015, the Company anticipates that 69,756
PSUs (the first two tranches) will become vested upon the Compensation
Committee’s determination that the performance goals have been attained. Of the
30,518 PSUs granted to Executive on December 16, 2015, the Company anticipates
that 12,206 PSUs (the first two tranches) will become vested upon the
Compensation Committee’s determination that the performance goals have been
attained. All unvested PSUs will terminate for no consideration upon the
Separation Date. The vested PSUs will be settled by the delivery of Shares to
Executive upon vesting.
(b)    Stock Option. Pursuant to Executive’s Stock Option Agreement dated
September 29, 2015 (the “Option”), reflecting Executive’s Option to purchase up
to 982,750 Shares at an exercise price of $23.20 per Share (adjusted for the
repricing effective June 17, 2016), Executive will be vested in 393,100 Option
Shares as of the Separation Date, and will have until the 90th day after the
Separation Date to exercise the Option to purchase such vested Shares, on which
day the Option will expire and be of no further effect. The unvested portion of
the Option will terminate for no consideration upon the Separation Date.
(c)    All equity grants described herein reflect the Company’s 4 to 1 reverse
stock split in January 2017.


2    



--------------------------------------------------------------------------------




4.Tax Matters.
(a)    Withholding. The Company will withhold required federal, state and local
taxes from any and all payments contemplated by this Agreement and make all tax
reporting it determines it should make based on this Agreement.
(b)    Responsibility for Taxes. Other than the Company obligation and right to
withhold federal, state and local taxes and to pay the employer portion of FICA,
Executive will be responsible for any and all taxes, interest, and penalties
that may be imposed with respect to the vesting of equity grants under the Plan
and payments previously made or contemplated by this Agreement (including, but
not limited to, those imposed under Internal Revenue Code Section 409A).
5.Acknowledgments. Executive acknowledges and agrees that the Separation
Benefits exceed any payment, benefit, or other thing of value to which Executive
might otherwise be entitled under any policy, plan, or procedure of the Company
or under applicable law. Executive acknowledges and agrees that the payments and
benefits set forth in this Agreement constitute the entirety of the compensation
and benefits of any nature due to Executive by the Company. Executive
specifically acknowledges and agrees that, in exchange for the Separation
Benefits provided pursuant to this Agreement, Executive waives and relinquishes
any claim or right to any payment or any other benefit (if any) due or provided
pursuant to his employment with the Company. For the avoidance of doubt,
Executive specifically acknowledges and agrees that Executive does not dispute
the wages that have been paid to Executive and that, other than as set forth in
this Agreement, no other compensation, salary, bonus payments, severance
payments, equity, debt or option grants, or any other amounts are due and owing
to Executive from the Company, either in connection with Executive’s employment
or otherwise, or pursuant to any other agreement or arrangement.
6.General Release of All Claims.
(a)    General Release. “Executive” (defined for the purpose of this Section as
Executive and Executive’s agents, representatives, attorneys, assigns, heirs,
executors, and administrators) fully and unconditionally releases the “Released
Parties” (hereby defined as the Company and any of its parents, equity holders,
affiliates, subsidiaries, predecessors, successors, and assigns, and any of its
past or present employees, officers, partners, members, managers, portfolio
companies, trustees, investors, agents, insurers, attorneys, administrators,
officials, directors, shareholders, divisions, employee benefit plans, and the
sponsors, fiduciaries, or administrators of employee benefit plans) from, and
agrees not to bring any action, proceeding or suit against any of the Released
Parties regarding, any and all known or unknown claims, causes of action,
liabilities, damages, fees, or remunerations of any sort, arising at any time up
to and including the Effective Date, including but not limited to claims:
(i)    that are in any way related to events, acts, conduct, or omissions
occurring in connection with Executive’s employment with or termination of
employment from the Company or with Executive’s equity interests in the Company;
and/or


3    



--------------------------------------------------------------------------------




(ii)    for violation of any written or unwritten contract, agreement, policy,
benefit plan, retirement or pension plan, equity incentive or option plan or
agreement with the Company, or covenant of any kind, or failure to pay wages,
bonuses, employee benefits, other compensation, attorneys’ fees, damages, or any
other remuneration (including any equity, ownership interest, management fee,
carried interest, partnership interest, distributions, dividends or
participation or ownership in any business venture related to the Company);
and/or
(iii)    for discrimination, harassment, or retaliation on the basis of any
characteristic protected under applicable law, including but not limited to
race, color, national origin, sex, sexual orientation, religion, immigration
status, disability, marital or parental status, age, union activity or other
protected activity; and/or
(iv)    for violation of, or denial of protection or benefits under, any
statute, ordinance, employee order, or regulation, including but not limited to
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993 (“FMLA”), the
Workers’ Adjustment and Retraining Notification, the Employee Retirement Income
Security Act of 1974, the Equal Pay Act, the National Labor Relations Act (the
“NLRA”), the Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42
of the United States Code, the Genetic Information Nondiscrimination Act, the
Florida Civil Rights Act, the Florida Whistleblower Protection Act, the Florida
Workers’ Compensation Retaliation provision, the Florida Minimum Wage Act, the
Florida Constitution, Maryland’s anti-discrimination statute (MD. CODE ANN.,
STATE GOV’T §§ 20-101 to 20-1203), the Maryland Constitution, each as may have
been amended, or any other federal, state or local law, statute, ordinance, or
any other federal, state or local statute, ordinance, or regulation regarding
employment, termination of employment, wage and hour issues, discrimination,
harassment, retaliation, or other employment-related matter; and/or
(v)    for violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
fraud, negligence, or interference with contract; and/or
(vi)    for any breach of fiduciary duty, or implied duty of good faith, or any
other similar duty or obligation, or any matter related to Executive’s
employment with the Company.
(b)    ADEA Waiver and Effective Date. Executive acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
ADEA, and that the consideration given to him for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled.
Executive further acknowledges that he has been advised by this writing, as
required by the ADEA and the Older Workers Benefit Protection Act, that: (a) his
waiver and release does not apply to any rights or claims that may arise after
the date he signs this Agreement; (b) he should consult with an attorney prior
to signing this Agreement (although he may voluntarily decide not to do so); (c)
he has twenty-one (21) days to consider this Agreement (although he may choose
voluntarily to sign this Agreement sooner); (d) he has seven (7) days following
the date he executes this Agreement to revoke this Agreement; (e) this Agreement
will


4    



--------------------------------------------------------------------------------




not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after Executive signs this Agreement
provided that he does not revoke it (the “Effective Date”). If this Agreement is
revoked, Executive will not be entitled to the Separation Benefits under this
Agreement. Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.


(c)    Excluded Claims. Notwithstanding the broad scope of the general release,
the following are not included in the Released Claims (the “Excluded Claims”):
(i) any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement with the Company to which Executive is a
party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (ii) any rights that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits; however, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on any Excluded Claims in
which any of the Released Parties is a party; and (iii) any claims for breach of
this Agreement. In addition, nothing in this Agreement prevents Executive from
filing a charge or complaint, reporting to, cooperating with, communicating
with, or participating in any proceeding before the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, the United States Department of Labor, the National
Labor Relations Board, or other similar state or local agency (the “Government
Agencies”), or from exercising any rights pursuant to Section 7 of the NLRA, or
from taking any action protected under the whistleblower provisions of any
federal securities law (“Protected Activities”), none of which activities shall
constitute a breach of the release, cooperation, non-disparagement or
confidentiality clauses of this Agreement. Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding the foregoing,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
information to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement.


(d)    Acknowledgement. By his signature below, Executive represents that: (a)
the consideration given to him in exchange for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled;
(b) Executive has been provided by the Company all wages, severance, vacation,
benefits, commissions, bonuses, expense reimbursements, or other amounts owed to
Executive by the Company, other than benefits and the severance pay specifically
promised in this Agreement; (c) Executive has not been denied any request for
leave to which he believes he was legally entitled, and Executive was not
otherwise deprived of any of his rights under the FMLA or any similar state or
local statute; (d) Executive is knowingly and voluntarily executing this
Agreement waiving and releasing any claims he may have as of the date


5    



--------------------------------------------------------------------------------




he executes it; and (e) he has not assigned or transferred, or purported to
assign or transfer, to any person, entity, or individual whatsoever, any of the
Released Claims. Executive affirms that he has not filed or caused to be filed,
and is not presently a party to, a Released Claim against any of the Released
Parties. Executive further affirms that he has no known workplace injuries or
occupational diseases for which Executive has not already filed a claim.
Executive represents and warrants that he has not willfully engaged in conduct
that would constitute fraud or material dishonesty with respect to his job
duties for the Company


7.Post-Termination Obligations. Executive acknowledges and agrees that the
post-employment obligations and restrictions in the Confidentiality,
Non-Competition and Non-Solicit Agreement by and between the Company and the
Executive (“Confidentiality Agreement”) remain in effect and Executive hereby
agrees to comply with such obligations and restrictions. Notwithstanding any
provision of this Agreement to the contrary, Executive and the Company agree
that it shall not be a violation of the Confidentiality Agreement for Executive
to be an employee, member of the board, or administrator of McGill University in
Montreal, Quebec, Canada. In addition, Executive will continue to be subject to
the Management Stockholder’s Agreement dated September 29, 2015, Sale
Participation Agreement dated September 29, 2015, and Executive’s lock-up letter
agreement dated January 1, 2017, with Credit Suisse Securities (USA) LLC, Morgan
Stanley & Co. LLC, and Barclays Capital Inc.
8.Return of Company Material. Executive agrees that he has returned, or will
return not later than three (3) days after the Separation Date, to the Company
all Company property including, without limitation, all keys, phones, access
cards, credit cards, computers, hardware, software, documents, records,
policies, marketing information, design information, specification and plans,
database information and lists, and any other property or information that he
may have relating to the Company or reflecting or embodying its confidential and
proprietary information. Executive agrees that he will make a diligent search to
locate any such documents, property and information within the required
timeframe. In addition, Executive agrees to furnish to the Company any personal
computers, storage devices, media, or network/web-based storage services
(including any cloud accounts) on which Company documents or work product may be
stored so that the Company may recover such documents and work product and
delete it from Executive’s personal property before returning such property to
Executive. Executive agrees that, after the applicable timeframes noted above,
he will neither use nor possess any Company property. Notwithstanding the
foregoing, Executive and Company agree that Executive will be permitted to
retain his Company owned cell phone, tablet, and laptop, provided however, that
the Company has to its satisfaction deleted or removed all Company software,
documents, or work product stored thereupon any of them.


9.No Disparagement or Encouragement of Claims. Executive shall not make any oral
or written statement that disparages or places any of the Released Parties
(including any of their respective past or present partners, members, officers,
employees, products or services, and policies or practices) in a false or
negative light, or encourage or assist any person or entity who may or who has
filed a lawsuit, charge, claim or complaint against the Released Parties (as
defined in Section 6 above). Nothing herein shall prevent Executive from
engaging in Protected Activity or responding to a lawful subpoena or complying
with any legal obligation; provided, if Executive


6    



--------------------------------------------------------------------------------




receives any subpoena or becomes subject to any legal obligation that implicates
this Section, Executive will provide prompt written notice of that fact to the
Company to the attention of Mr. Sean Mulcahy, Vice President and Assistant
General Counsel, or his successor, and enclose a copy of the subpoena and any
other documents describing the legal obligation, unless the Executive is
engaging in Protected Activity or such notice is prohibited by applicable law.
10.No Admission of Liability. This Agreement does not constitute an admission by
the Company that any action it took with respect to Executive was wrongful,
unlawful, or susceptible of inflicting any damages or injury on Executive, and
the Company specifically denies any wrongdoing. This Agreement is entered into
solely to resolve fully all matters related to or arising out of Executive’s
employment with and separation from the Company, and neither this Agreement nor
testimony regarding its execution or implementation may be admitted or used as
evidence in a subsequent proceeding of any kind, except one alleging a breach of
this Agreement.
11.Cooperation. The parties agree that certain matters in which Executive has
been involved during his employment may necessitate his cooperation with the
Company in the future. Accordingly, during the time that Executive is receiving
payments under this Agreement, to the extent reasonably requested by the
Company, Executive agrees to cooperate in connection with matters arising out of
his service to the Company; provided that, the Company will make reasonable
efforts to minimize disruption to Executive’s other activities. The Company
shall reimburse Executive for reasonable out-of-pocket expenses incurred in
connection with such cooperation.
12.Confidentiality of Agreement. Except as may be specifically required by law,
Executive will not in any manner disclose or communicate any part of this
Agreement to any other person except Executive’s spouse, accountant, financial
advisor and/or attorney. Before any such authorized disclosure, Executive will
inform each such person to whom disclosure is to be made that every term of this
Agreement is confidential and obtain such person’s agreement to maintain the
confidentiality of the entire Agreement. Executive affirms that Executive has
not done anything before signing this Agreement that would violate this Section.
If Executive is specifically required by law to disclose any of the terms of
this Agreement, Executive will provide prompt written notice of that fact to the
Company to the attention of [Mr. Sean Mulcahy], or his successor, and enclose a
copy of the subpoena and any other documents describing the legal obligation,
unless Executive is engaging in Protected Activity or such notice is prohibited
by applicable law.
13.Severability; Waiver. The provisions of this Agreement shall be severable
such that the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any release in Section 6 is illegal, void or unenforceable, Executive
agrees to promptly execute a release and agreement that is legal and
enforceable. The Company’s failure to insist upon strict compliance with any
provision of this Agreement, or its failure to assert any right that it may have
hereunder, will not be considered a waiver of such provision or right or any
other provision of or right under this Agreement.
14.Governing Law; Waiver of Jury Trial; Choice of Venue. This Agreement shall be
governed by and construed in accordance with the laws and judicial decisions of
the State of Maryland, without regard to its principles of conflicts of laws.
Executive and the Company waive their respective rights to a jury trial of any
claims and causes of action arising under this Agreement,


7    



--------------------------------------------------------------------------------




and each party agrees to have any matter heard and decided solely by a court of
competent jurisdiction located in Baltimore, Maryland.
15.Contingent Separation Benefits. The Company’s continuing obligations under
this Agreement are contingent upon Executive’s compliance with all terms and
conditions provided for in this Agreement. In the event that Executive breaches
any of his obligations under this Agreement, Executive agrees that the Company
may cease making any payments due under this Agreement, and recover all payments
already made under this Agreement, in addition to all other available legal
remedies.
16.Specific Performance; Further Actions. The parties agree to execute any
further instruments and to take any further action as may reasonably be
necessary to carry out the intent of this Agreement. Executive’s obligations
under this Agreement are of a unique character that gives them particular value;
Executive’s breach of any of such obligations will result in irreparable and
continuing damage to the Company. The Company will be entitled to injunctive
relief and/or a decree for specific performance, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. Any
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.
17.Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Executive’s separation from the Company. Except as
provided in Section 7 above, this Agreement supersedes and replaces any and all
prior agreements (including the Offer Letter), understandings, discussions,
negotiations, or proposals concerning the matters addressed herein and
Executive’s employment with and termination from the Company. In deciding to
sign this Agreement, Executive has not relied on any express or implied promise,
statement, or representation by the Company, whether oral or written, except as
set forth herein.


8    



--------------------------------------------------------------------------------






To be valid and binding, this Agreement must be signed by Executive and
submitted to the Company no later than twenty-one (21) days after it is received
by Executive. If this Agreement is not received by such time, Executive shall
not be eligible for any of the consideration set forth herein other than the
benefits that the Company is required by law to provide.
ACCEPTED AND AGREED BY:
“EXECUTIVE”        “COMPANY”




ENDERSON GUIMARÃES        LAUREATE EDUCATION, INC.
        


            


Date:        By: Douglas L. Becker
Title: Chairman and CEO
Date:     






9    

